DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
There are no information disclosure statement(s) (IDS) submitted to be considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
	Paragraph 28, lines 10 and 16, spelling error within the term “as been degraded.”  Should this be “has been degraded,” or “as being degraded?” Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined.  Claims 1, 2, and 16 are independent claims. This Non-Final Office action is in response to the Claims dated 11/19/2020.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “capability module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “determine a vehicle capability,” and “communicate,” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 2 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1 and 2 recite “a vehicle capability module to determine a vehicle capability,” and “the vehicle capability module communicates with a planner module.” The specification paragraph [0029], discloses “vehicle may be equipped with a number of software modules which communicate with or monitor vehicle systems.” 
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Claim limitation “planner module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “to determine a first autonomous vehicle path,” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 2-4, 12, 13, 19, and 20, have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 2-4, 12, 13, 19, and 20, recite “a planner module constructed and arranged to determine a first autonomous vehicle path.” The specification paragraph [0021], discloses “planner module software or planner algorithm or the hardware being used to execute the planner module software or algorithm.” 
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claim 1 appears to have a punctuation error which needs to be corrected. In line 6 of claim 1, a comma is placed after the word “drive.” This comma appears to be in error.
Office suggests review of all claims to determine if there are similar errors as listed above.  The list above is exemplary in nature and by no means exhaustive.  Appropriate action is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “component integrity,” in claim 1, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the “component integrity” referring to a percentage of component operation compared to a baseline? Is the “component integrity” referring to a component designed not to fail in such a way that failure could be dangerous or detrimental, where the probability of failure must be so low as to be effectively discounted from further safety analyses?
For the purpose of examination in this Office Action, the claim 1 have/has been interpreted as best understood by the Examiner as evaluation of the vehicle system or vehicle component according to its specifications to determine if it is functioning properly.
The term “first autonomous vehicle path,” and  “second autonomous vehicle path,” in claims 2-11, and 13, are indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Are these terms referring to two distinct vehicles each with a distinct path?  Are these terms referring to a singular vehicle with a first path and a second path?
For the purpose of examination in this Office Action, the claims 2-11, and 13 have/has been interpreted as best understood by the Examiner as a plurality of paths for an autonomous vehicle.
The term “determine/determined vehicle capability,” in claims 1, 3, 5, 6, 8, 12, 13, and 15, are indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is “determined vehicle capability” referring to the first vehicle? Is “determined vehicle capability” referring to the second vehicle?
For the purpose of examination in this Office Action, the claims XX have/has been interpreted as best understood by the Examiner as the vehicle operational capability to operate in an autonomous operation state.
The dependent claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GLEBOV et al., US 20190235497, herein further known as Glebov, in view of BADIRU et al., US 9776657, herein further known as Badiru.
Regarding claim 1, Glebov discloses providing a steering system (paragraph [0006], autonomous operation system) comprised of at least one steering, braking, or drive system component having an initial steering, braking, or drive system (paragraph [0099]) component integrity (paragraph [0101], evaluate functional); using at least one vehicle sensor to sense any changes (paragraph [0101]) to any of the initial steering, braking, or drive, system (paragraph [0099]) component integrity (paragraph [0101], specification) of the at least one steering, braking, or drive system component (paragraphs [0099], and [0101]); determining the state (paragraph [0101], testing) of the at least one steering, braking, or drive system component (paragraph [0099]) based at least upon the changes (paragraphs [0049], and [0125], changes to the autonomous operation states) to the initial steering, braking, or drive system (paragraph [0099]) component integrity (paragraph [0101], specification) of the at least one steering, braking, or drive system component (paragraphs [0099], and [0101]); using a vehicle capability module (paragraph [0101], capability module 410) to determine a vehicle capability (paragraph [0101], operation capability 420) based at least upon the state (paragraph [0101], testing) of the at least one steering, braking, or drive system component (paragraph [0099]); and, using the vehicle capability module (paragraph [0101], capability module 410) to communicate (paragraph [0019]) the determined vehicle capability (paragraph [0101], operation capability 420) to another vehicle system, module or component (paragraph [100] module 410, system components 424, operation system 210).
However, Glebov does not explicitly state determining the state of health or degradation.
The method of Badiru teaches determining the state of health (column 3, lines 5-7) or degradation (column 8, lines 64-67).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Glebov by including determining the state of health or degradation as taught by Badiru.
One would be motivated to modify Glebov in view of  Badiru for the reasons stated in Badiru column 1, lines 21-26, to provide a more robust driving control with less driver intervention and increased diagnosis of possible degradation conditions of the vehicle systems which may be missed due to reduced human operation of the vehicle.  Furthermore, it is desirable to provide methods and systems for monitoring the steering system, particularly for autonomous, or nearly autonomous vehicles in which the driver performs less direct operation of the vehicle.
Additionally, the claimed invention is merely a combination of known elements of methods and systems for monitoring vehicle steering systems to determine a health of the steering system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2,  the combination of Glebov in view of  Badiru discloses all elements of claim 1 above.
Glebov discloses further the vehicle capability module  (paragraph [0101], capability module 410) communicates (paragraph [0019], see also at least FIG. 4) with a planner module (paragraph [0113], module 414) constructed and arranged to determine a first autonomous vehicle path (paragraph [0113],planned travel route) and wherein the another vehicle system, module, or component is the planner module (paragraph [0113], module 414, see also at least FIG. 4), wherein module 414 differs from modules 410, 412, and 416.
Regarding claim 3,  the combination of Glebov in view of  Badiru discloses all elements of claim 2 above.
Glebov discloses further the planner module determines a second autonomous vehicle path (paragraph [0111], routes interpreted as a plurality) based at least upon the determined vehicle capability (paragraph [0101], operation capability 420).
Regarding claim 4,  the combination of Glebov in view of  Badiru discloses all elements of claim 3 above.
Glebov discloses further the steering system (paragraph [0029]) is a steering system capable of autonomously following a path (paragraph [0113]) communicated to it by the planner module (paragraph [0113], module 414) and, subsequent to the determination of the second autonomous vehicle path (paragraph [0111], routes interpreted as a plurality) by the planner module (paragraph [0113], module 414), begins autonomously steering in accordance with the second autonomous vehicle path (paragraphs [0046-0049], autonomous travel/travelling planned travel route).
Regarding claim 12, Glebov discloses a motion control system for a vehicle (paragraph [0028] vehicle operation system 210) comprising an autonomous steering, braking, and drive system (paragraphs [0101], and [0029], functions 212) and a planner module (paragraph [0113], module 414), wherein the motion control system (paragraph [0028] vehicle operation system 210) is configured to monitor at least one steering, braking, and drive system (paragraph [0041], monitoring functions 212) and determine at least one vehicle capability during travel (paragraph [0101], operation capability 420) based at least upon a state (paragraph [0101], testing) of the at least one steering, braking, or drive system (paragraph [0099], testing), and wherein the planner module (paragraph [0113], module 414) is configured to collect or receive (paragraph [0019], see also at least FIG. 4) at least one of the at least one vehicle capability (paragraph [0101], operation capability 420) from the motion control system (paragraph [0028] vehicle operation system 210).
However, Glebov does not explicitly state determining the state of health or degradation.
The method of Badiru teaches determining the state of health (column 3, lines 5-7) or degradation (column 8, lines 64-67).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Glebov by including determining the state of health or degradation as taught by Badiru.
One would be motivated to modify Glebov in view of  Badiru for the reasons stated in Badiru column 1, lines 21-26, to provide a more robust driving control with less driver intervention and increased diagnosis of possible degradation conditions of the vehicle systems which may be missed due to reduced human operation of the vehicle.  Furthermore, it is desirable to provide methods and systems for monitoring the steering system, particularly for autonomous, or nearly autonomous vehicles in which the driver performs less direct operation of the vehicle.
Additionally, the claimed invention is merely a combination of known elements of methods and systems for monitoring vehicle steering systems to determine a health of the steering system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13, the combination of Glebov in view of  Badiru discloses all elements of claim 12 above.
Glebov discloses further the planner module is constructed and configured to compute a first autonomous vehicle path (paragraph [0113],planned travel route) based at least upon at least one received (paragraph [0019], see also at least FIG. 4) determined vehicle capability (paragraph [0101], operation capability 420).
Regarding claim 14, the combination of Glebov in view of  Badiru discloses all elements of claim 12 above.
Glebov discloses further the at least one steering, braking, or drive system comprises at least one roadwheel (paragraph [0099], user vehicle 208, vehicle consisting of roadwheels), and at least one actuator (paragraph [0099]) constructed and arranged to change an orientation of the at least one roadwheel with regard to a straightforward orientation (paragraph [0099], controlling steering), and wherein the determination of at least one vehicle capability (paragraph [0101], operation capability 420) is based at least upon the braking system's ability to change the orientation of the at least one roadwheel (paragraph [0099], connections, actuators, or a combination thereof for controlling steering, braking).
Regarding claim 15, the combination of Glebov in view of  Badiru discloses all elements of claim 12 above.
Glebov discloses further at least one steering, braking, or drive system comprises at least a roadwheel  (paragraph [0099], user vehicle 208, vehicle consisting of roadwheels) and a braking system (paragraph [0035], and [0101]) configured to brake the at least one roadwheel (paragraph [0035]), and wherein the determination of at least one vehicle capability (paragraph [0101], operation capability 420) is based at least upon the braking system's ability to brake the at least one roadwheel (paragraph [0099], connections, actuators, or a combination thereof for controlling steering, braking).
Regarding claim 16, all limitations have been examined with respect to the methods in claim 1. The apparatus (product) in claim 16 can clearly perform the methods of claim 1. Therefore, claim 16 is rejected under the same rationale as claim 1 above.
Regarding claim 17, the combination of Glebov in view of  Badiru discloses all elements of claim 16 above.
Glebov discloses further the vehicle motion controller (paragraph [0028] vehicle operation system 210) is not onboard a vehicle (paragraphs [0022], and [0052-0053]).
Regarding claim 19, the combination of Glebov in view of  Badiru discloses all elements of claim 16 above.
Glebov discloses further a planner module (paragraph [0113], module 414) configured to receive and interpret (paragraph [0098], process/processing information) the communicated (paragraph [0019], see also at least FIG. 4) determined steering, braking, or drive system capability (paragraph [0101], operation capability 420) from the vehicle motion controller (paragraph [0028] vehicle operation system 210) and to determine an autonomous vehicle path (paragraph [0111], routes) based at least upon the communicated (paragraph [0019], see also at least FIG. 4) determined steering, braking, or drive system capability (paragraph [0101], operation capability 420).
Regarding claim 20, the combination of Glebov in view of  Badiru discloses all elements of claim 19 above.
Glebov discloses further the planner module (paragraph [0113], module 414) is not onboard a vehicle (paragraphs [0022], and [0052-0053]).

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Glebov, and Badiru, further in view of COX et al., US 20190186939, herein further known as Cox.
Regarding claim 5,  the combination of Glebov in view of  Badiru discloses all elements of claim 4 above.
Glebov discloses further determination of the second autonomous vehicle path (paragraph [0111], routes interpreted as a plurality) and the first autonomous vehicle path (paragraph [0113],planned travel route) to the determined vehicle capability (paragraph [0101], operation capability 420).
However, Glebov does not explicitly state correlating data about the first autonomous vehicle path.
The method of Cox teaches correlating data about the first autonomous vehicle path (paragraph [0213]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Glebov by including correlating data about the first autonomous vehicle path as taught by Cox.
One would be motivated to modify Glebov in view of  Cox for the reasons stated in Cox paragraph [0023], a more robust system to define a trip comprising a sequence of position measurements, such as latitude, longitude, altitude, bearing, etc.
Additionally, the claimed invention is merely a combination of known elements of vehicle systems, in particular, toward autonomous vehicles, vehicle control, and autonomous navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6,  the combination of Glebov, Badiru, and Cox disclose all elements of claim 5 above.
Glebov discloses further the data about the first autonomous vehicle path or determined vehicle capability data comprises road condition data (paragraph [0104]).
Regarding claim 7,  the combination of Glebov, Badiru, and Cox disclose all elements of claim 5 above.
Glebov discloses further the data about the first autonomous vehicle path comprises traffic data (paragraph [0104]).
Regarding claim 8,  the combination of Glebov, Badiru, and Cox disclose all elements of claim 5 above.
Glebov discloses further the determination of the second autonomous vehicle path further comprises determining at least one autonomous vehicle path alternative (paragraph [0113], preference factors and combination thereof, and [0116]) to the first autonomous vehicle path (paragraph [0113],planned travel route) and the at least one autonomous vehicle path alternative (paragraph [0113], preference factors and combination thereof, and [0116]) to the first autonomous vehicle path (paragraph [0113],planned travel route) to the determined vehicle capability (paragraph [0101], operation capability 420).
However, Glebov does not explicitly state correlating data.
The method of Cox teaches correlating data (paragraph [0213]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Glebov by including correlating data as taught by Cox.
One would be motivated to modify Glebov in view of  Cox for the reasons stated in Cox paragraph [0023], a more robust system to define a trip comprising a sequence of position measurements, such as latitude, longitude, altitude, bearing, etc.
Additionally, the claimed invention is merely a combination of known elements of vehicle systems, in particular, toward autonomous vehicles, vehicle control, and autonomous navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9,  the combination of Glebov, Badiru, and Cox disclose all elements of claim 8 above.
Glebov discloses further the determination of the second autonomous vehicle path (paragraph [0111], routes interpreted as a plurality) further comprises selecting the at least one autonomous vehicle path alternative (paragraph [0113], preference factors and combination thereof, and [0116]) to the first autonomous vehicle path (paragraph [0113],planned travel route) as the second autonomous vehicle path (paragraph [0111], routes interpreted as a plurality) based upon at least an estimated travel distance (paragraph [0113]) for the selected autonomous vehicle path (paragraph [0113],planned travel route).
Regarding claim 10,  the combination of Glebov, Badiru, and Cox disclose all elements of claim 8 above.
Glebov discloses further the data about the at least one autonomous vehicle path alternative to the first autonomous vehicle path comprises road condition data (paragraph [0104]).
Regarding claim 11,  the combination of Glebov, Badiru, and Cox disclose all elements of claim 8 above.
Glebov discloses further the data about the at least one autonomous vehicle path alternative to the first autonomous vehicle path comprises traffic data (paragraph [0104]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination Glebov, and Badiru, further in view of OFFER et al., US 20090319096, herein further known as Offer.
Regarding claim 18,  the combination of Glebov, and Badiru, disclose all elements of claim 16 above.
Glebov discloses further the period of operation (paragraph [0040], any time) of the autonomous vehicle steering, braking, or drive system (paragraphs [0101], and [0029], functions 212).
However, Glebov does not explicitly state a period encompassing numerous intermittent driving sessions during each of which a vehicle using the autonomous vehicle system is started, driven, and then shut down.
The method of Offer teaches a period encompassing numerous intermittent driving sessions (paragraph [0028], perform desired missions, activities or functions) during each of which a vehicle using the autonomous vehicle system (paragraph [0005], autonomous transport devices) is started, driven, and then shut down (paragraph [0005], start-up, controlling, shut down).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Glebov by including a period encompassing numerous intermittent driving sessions during each of which a vehicle using the autonomous vehicle system is started, driven, and then shut down as taught by Offer.
One would be motivated to modify Glebov in view of  Offer for the reasons stated in Offer paragraph [0004], a more robust system and method to control and to monitor a large number of heterogeneous autonomous transport devices. Furthermore the more robust system and method can reduce costs and improve efficiencies by providing capabilities for a computing device to be able to control and to monitor one or more uninhabited heterogeneous autonomous transport devices including but not limited to, unmanned air-borne, water-borne, wall-borne, and land based transport devices.
Additionally, the claimed invention is merely a combination of known elements of controlling and monitoring one or more uninhabited heterogeneous autonomous transport devices, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669         

/JESS WHITTINGTON/            Examiner, Art Unit 3669